PER CURIAM:
Howard M. Werner appeals from a judgment of the District Court for the District of Connecticut holding him responsible as a person in ultimate control of the corporation under 26 U.S.C. § 6672 for taxes withheld from the wages of employees of Hugo’s Continental Restaurant, Inc. for the third and fourth quarters in 1967. We affirm on the basis of the opinion below, reported at 374 F.Supp. 558 (D.Conn., 1974), and upon the additional authority of Adams v. United States, 504 F.2d 73 (7th Cir., 1974); Mueller v. Nixon, 470 F.2d 1348 (6th Cir., 1972), cert. denied, 412 U.S. 949, 93 S.Ct. 3011, 37 L.Ed.2d 1001 (1973); Pacific National Insurance Co. v. United States, 422 F.2d 26 (9th Cir.), cert. denied, 398 U.S. 937, 90 S.Ct. 1838, 26 L.Ed.2d 269 (1970).